                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )             No. 3:18-CR-053
                                                   )
  PATRICK RYAN SMITH                               )

                             MEMORANDUM AND ORDER

         By memorandum and order entered September 28, 2020, this Court denied the

  defendant’s pro se motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

  [Doc. 83]. In its prior ruling, the Court presumed without deciding that the defendant had

  shown “extraordinary and compelling” grounds for compassionate release under the then-

  applicable standard of U.S.S.G. § 1B1.13. The Court nonetheless denied the defendant’s

  motion because: (1) the defendant had not shown—again under the then-applicable

  standard of U.S.S.G. § 1B1.13—that he would not be a danger to the safety of any other

  person or to the community if released; and (2) because his release would not be consistent

  with the 18 U.S.C. § 3553(a) factors.

        Now before the Court is the defendant’s “Pro Se Petition for Reconsideration for

  Compassionate Release 18 U.S.C. § 3582(c)(1)(A)(i).”          [Doc. 86].    In light of an

  intervening change in the law, see United States v. Jones, 980 F.3d 1098 (6th Cir. 2020),

  the defendant’s filing will be considered as a renewed motion for compassionate release.

         The Court finds that a response to the instant motion is unnecessary. For the reasons

  that follow, the motion will be denied.




Case 3:18-cr-00053-RLJ-HBG Document 87 Filed 03/16/21 Page 1 of 4 PageID #: 2562
                                   I.      BACKGROUND

         A jury found the defendant guilty of four counts of being a felon in possession of

  firearms and ammunition. In August 2019, this Court sentenced him to a 53-month term

  of imprisonment. The defendant is presently housed at FCI Terre Haute with a projected

  release date of January 24, 2022. See Bureau of Prisons, https://www.bop.gov/inmateloc/

  (last visited March 15, 2021). In the instant motion, the defendant correctly points out that

  U.S.S.G. § 1B1.13 “is no longer an independent basis upon which a district court may deny

  a defendant-filed motion for release.”

                           II.    COMPASSIONATE RELEASE

        Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

 consider prisoner motions for sentence reduction upon a finding of “extraordinary and

 compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

 relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction ... and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission....

  18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

  could only be brought by the BOP Director, not a defendant.                See 18 U.S.C. §

                                               2

Case 3:18-cr-00053-RLJ-HBG Document 87 Filed 03/16/21 Page 2 of 4 PageID #: 2563
  3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

  to file a motion for compassionate release after first asking the BOP to file such a motion

  on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

        The United States Sentencing Commission has promulgated a policy statement

  regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

  the accompanying application notes. When the undersigned denied the defendant’s prior

  compassionate release motion in September 2020, district courts in this circuit regularly

  turned to U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling

  reasons” warranting a sentence reduction. However, as of November 20, 2020, courts are

  no longer to do so, at least as to compassionate release motions filed by defendants (rather

  than by the BOP). See United States v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020)

  (“[H]olding” that guideline 1B1.13 “is not an ‘applicable’ policy statement when an

  imprisoned person files a motion for compassionate release.”); accord United States v.

  Elias, 984 F.3d 516 (6th Cir. 2021).

        In Jones, the Sixth Circuit observed that “[d]istrict courts should [still] consider all

  relevant § 3553(a) factors before rendering a compassionate release decision.” 980 F.3d at

  1114. Subsequently, in Elias, the appellate court “clarified” that “district courts may deny

  compassionate-release motions when any of the three prerequisites listed in §

  3582(c)(1)(A) is lacking and do not need to address the others.” 984 F.3d at 519.

        In its prior ruling, this Court considered the 18 U.S.C. § 3553(a) factors and

  concluded that “[t]he requested sentence reduction in this case would not reflect the

  seriousness of the offense of conviction, would not promote respect for the law or afford

                                               3

Case 3:18-cr-00053-RLJ-HBG Document 87 Filed 03/16/21 Page 3 of 4 PageID #: 2564
  adequate deterrence, and would not adequately protect the public from future crimes.”

  [Doc. 83, p.7]. That reason for denying the defendant’s motion was separate from the

  Court’s then-mandatory consideration of U.S.S.G. § 1B1.13, providing a distinct and still-

  viable basis for the Court’s decision. Elias, 984 F.3d at 519.

       The Court has considered the arguments raised in the defendant’s renewed motion

  and finds no cause to alter its prior consideration of the 3553(a) factors. For that reason,

  the defendant’s renewed compassionate release request will be denied.

                                     III. CONCLUSION

         As provided herein, the defendant’s “Pro Se Petition for Reconsideration for

  Compassionate Release 18 U.S.C. § 3582(c)(1)(A)(i).” [doc. 86] is DENIED.

               IT IS SO ORDERED.

                                                         ENTER:



                                                                 s/ Leon Jordan
                                                           United States District Judge




                                              4

Case 3:18-cr-00053-RLJ-HBG Document 87 Filed 03/16/21 Page 4 of 4 PageID #: 2565
